FILED
                                                                                                    December 7. 2016

                                                                                                       TNCO URT OF
                                                                                                W ORIITR.S ' CO !'JFENSATIO N
                                                                                                          C 1 .iill.l5

                                                                                                        Time 10:30 .A.M

               TENNESSEE BUREAU OF WORKERS' COMPENSATION
              IN THE COURT OF WORKERS' COMPENSATION CLAIMS
                               AT KNOXVILLE

    EDDIE HUMPHREY, JR.                                          )    Docket No.: 2016-03-0708
             Employee,                                           )
v.                                                               )
SECURITY FIRE PROTECTION CO. INC.,                               )    State File No.: 8732-2016
         Employer,                                               )
and                                                              )
INSURANCE CO. OF THE STATE OF PA,                                )    Judge Pamela B. Johnson
         Carrier.                                                )


                EXPEDITED HEARING ORDER
GRANTING TEMPORARY PARTIAL DISABILITY AND MEDICAL BENEFITS


       This matter came before the undersigned Workers' Compensation Judge on
November 4, 2016, upon the Request for Expedited Hearing filed by Eddie Humphrey,
Jr. pursuant to Tennessee Code Annotated section 50-6-239 (2015). The central legal
issue is whether Mr. Humphrey sustained an injury arising primarily out of and in the
course and scope of his employment with Security Fire Protection, entitling Mr.
Humphrey to additional medical and temporary disability benefits. For the reasons set
forth below, the Court holds Mr. Humphrey sufficiently demonstrated that he is likely to
prevail at a hearing on the merits that his February 2, 2016 injury arose primarily out of
and in the course and scope of his employment. Accordingly, this Court concludes Mr.
Humphrey is entitled to the requested benefits. 1

                                             History of Claim

       Mr. Humphrey is a forty-eight-year-old resident of Knox County, Tennessee. Mr.
Humphrey worked for Security Fire as a Sprinkler Fitter Foreman. His occupation
frequently required crawling and squatting in the ceiling above the sprinkler systems in
order to install or repair sprinkler systems for fire protection purposes.

1
 The attached Appendix contains a complete listing of the Technical Record and Exhibits admitted at the Expedited
Hearing.

                                                        1
        On February 2, 2016, Mr. Humphrey responded to a service call at a nursing
home. Working in the nursing home attic, he crawled around on his knees and squatted
on wooden trusses for several hours, looking for a leak in the sprinkler system. As he
worked, he developed soreness in left knee and leg. The next day, he reported the injury
to his supervisor. (Ex. 1.)

       Upon receiving notice of the work incident, Security Fire provided Mr. Humphrey
with a panel of physicians, and he selected Dr. John Reynolds as his authorized treating
physician (ATP). Dr. Reynolds evaluated Mr. Humphrey on two occasions. In March,
Dr. Reynolds examined Mr. Humphrey, ordered and reviewed x-rays of the left knee,
diagnosed "chronic left knee pain," "rule out internal derangement," and "mild
osteoarthritis." 2 Given Mr. Humphrey's ongoing symptoms, Dr. Reynolds ordered a left
knee MRI. (Ex. 2.) In a Worklink report, Dr. Reynolds restricted Mr. Humphrey to
limited duty. (Ex. 9.)

       Following the MRI, Mr. Humphrey returned to see Dr. Reynolds in April. Dr.
Reynolds reviewed the MRI and noted chrondromalacia patella with no evidence of
meniscal tear or ligamentous injury. Dr. Reynolds discussed the findings with Mr.
Humphrey, advising, "Presumably, he has aggravated his chondromalacia. As we
discussed, it is possible he could have some occult meniscal injury not visualized on the
MRI." Dr. Reynolds ordered physical therapy and instructed Mr. Humphrey to return in
one month. (Ex. 2.) In the Worklink report, Dr. Reynolds noted a diagnosis of "[left]
knee chondromalacia/strain" and continued the limited duty restrictions. (Ex. 9.)

       Dr. Reynolds did not examine Mr. Humphrey again following the April
appointment but responded to questionnaires submitted by Security Fire's third-party
workers' compensation administrator. On April 6, Dr. Reynolds listed Mr. Humphrey's
diagnosis as "chondromalacia" and indicated Mr. Humphrey's "current condition DID
NOT primarily arise out of claimant's employment 50% or under due to work." On April
12, Dr. Reynolds checked "No" when asked whether Mr. Humphrey's "knee strain work
injury was fully recovered and if he is just left with the pre-existing non work condition
of chondromalacia." (Ex. 3.)

        Security Fire issued a Notice of Controversy on April 19 and denied benefits
stating, "Claim denied as authorized treating physician has opined the condition is not
work related." (Ex. 4.) Mr. Humphrey testified his temporary disability benefits stopped
on April 5. Security Fire, through a nurse case manager, cancelled Mr. Humphrey's May
appointment with Dr. Reynolds. (Ex. 5.)

        Following Security Fire's denial of Mr. Humphrey's claim and cessation of
2
  Mr. Humphrey reported a history ofleft knee arthroscopy, partial lateral meniscectomy, and patellar chondroplasty
in I 999. He also had a right knee arthroscopy, partial lateral meniscectomy, removal of loose body, and
chondroplasty. (Ex. 2 and Ex. 6.)

                                                        2
benefits, Mr. Humphrey sought medical treatment on his own for his ongoing symptoms. 3
In May, Mr. Humphrey saw Dr. Gregory Mathien, who ordered additional diagnostic
testing and reviewed the MRI. Dr. Mathien diagnosed left knee pain with iliotibial band
syndrome and patellofemoral chondromalacia. Dr. Mathien recommended physical
therapy and a topical compounded anti-inflammatory analgesic. Dr. Mathien further
recommended a "light-duty work environment" and to "return as scheduled." (Ex. 6.)

       Mr. Humphrey returned to see Dr. Mathien in June with increased symptoms
following completion of leg presses during physical therapy. Dr. Mathien noted, "In my
opinion, it appears that his symptoms were related to his injury in February when he was
working in the attic for a number of hours developing this leg pain, certainly historically
related to the event." !d.

       In July, Security Fire's counsel sent a third questionnaire to Dr. Reynolds,
requesting clarification of his prior opinions. In his response, Dr. Reynolds responded
"yes" to whether Mr. Humphrey's "knee strain primarily, meaning more than 50%,
related to the 2/2/16 work-injury." However Dr. eynolds replied "no" to whether Mr.
                                                         4
Humphrey required additional care fonn th knee strain. (Ex. 7.)

        During the hearing, Mr. Humphrey argued Security Fire summarily and without
merit denied his claim, terminated his medical treatment with Dr. Reynolds, and stopped
payment of his temporary disability benefits. When Security Fire wrongfully denied his
claim and terminated his benefits, he rightfully sought medical treatment on his own with
Dr. Mathien. Mr. Humphrey asserted he is entitled to substitute Dr. Mathien as his
authorized treating physician, relying on Lambert v. Famous Hasp., Inc., 947 S.W.2d
852, 853 (Tenn. 1997), and US. Fid. and Guar. Co. v. Morgan, 795 S.W.2d 653, 654
(Tenn. 1990). In addition to entitlement to medical benefits, Mr. Humphrey averred he is
entitled to temporary disability benefits from April 5, 2016, until such time as he returns
to work or reaches maximum medical improvement.

        Security Fire argued Mr. Humphrey selected Dr. Reynolds as his A TP from a
panel of physicians.       Dr. Reynolds diagnosed Mr. Humphrey with left knee
chondromalacia and further opined the chondromalacia was pre-existing and not more
than fifty percent or more related to Mr. Humphrey's employment. As such, it asserted it
properly denied Mr. Humphrey's claim and terminated benefits.

         Additionally, Security Fire averred Mr. Humphrey unilaterally chose to go to his
3
  Mr. Humphrey testified during the hearing that he spoke to Security Fire personnel and advised that he felt like Dr.
Reynolds was wrong and that he needed a second opinion. He further testified that his employer told him that the
insurance carrier would not pay for a second opinion. On cross-examination, Mr. Humphrey admitted that he never
requested a second opinion from the adjuster and Security Fire personnel never set up his medical appointments with
Dr. Reynolds.
4
  Mr. Humphrey admitted on cross-examination that he was aware that Security Fire offered him a return to Dr.
Reynolds. He testified he declined the return appointment because he was already seeing Dr. Mathien.

                                                          3
personal orthopedic surgeon as opposed to requesting a second opm10n or filing a
Petition for Benefit Determination to request a return appointment with Dr. Reynolds.
Dr. Mathien, based upon the history provided by Mr. Humphrey, related the iliotibial
band tendinitis to Mr. Humphrey's work in February, without providing an opinion as to
whether the injury arose primarily out of and in the course and scope of his employment
with Security Fire. Given the presumption of correctness provided to Dr. Reynolds as the
ATP, his opinion as to causation should be accepted and applied. Security Fire averred
Dr. Mathien did not apply the current standard for establishment of causation. Moreover,
Security Fire distinguished the present case from the cases cited by Mr. Humphrey,
arguing the employers in those cases did not provide a panel of physicians. In the
alternative, if the Court determines that Mr. Humphrey is entitled to medical benefits,
Security Fire asserted Dr. Reynolds should remain the ATP, not allowing the substitution
of Dr. Mathien as the ATP.

                       Findings of Fact and Conclusions of Law

       The Court now turns to the legal principles it must apply to grant or deny Mr.
Humphrey the benefits he requests. Mr. Humphrey need not prove every element of his
claim by a preponderance of the evidence in order to recover temporary disability and/or
medical benefits at an Expedited Hearing. McCord v. Advantage Human Resourcing,
No. 2014-06-0063, 2015 TN Wrk. Comp. App. Bd. LEXIS 6, at *7-8, 9 (Tenn. Workers'
Comp. App. Bd. Mar. 27, 2015). Instead, he must come forward with sufficient evidence
from which this Court might determine he is likely to prevail at a hearing on the merits.
!d.; Tenn. Code Ann.§ 50-6-239(d)(l) (2015).

       This lesser evidentiary standard does not relieve Mr. Humphrey of the burden of
producing evidence of an injury by accident that arose primarily out of and in the course
and scope of employment at an Expedited Hearing, but "allows some relief to be granted
if that evidence does not rise to the level of a 'preponderance of the evidence."'
Buchanan v. Car/ex Glass Co., No. 2015-01-0012, 2015 TN Wrk. Comp. App. Bd.
LEXIS 39, at *6 (Tenn. Workers' Comp. App. Bd. Sept. 29, 2015). In analyzing whether
he met his burden, the Court will not remedially or liberally construe the law in his favor,
but instead shall construe the law fairly, impartially, and in accordance with basic
principles of statutory construction favoring neither Mr. Humphrey nor Security Fire.
See Tenn. Code Ann.§ 50-6-116 (2015).

       With the above principles in mind, an injury must arise primarily out of and occur
in the course and scope of the employment to be compensable under the Workers'
Compensation Law. McCaffery v. Cardinal Logistics, No. 2015-08-0218, 2015 TN Wrk.
Comp. App. Bd. LEXIS 50, at *8-9 (Tenn. Workers' Comp. App. Bd. Dec. 10, 2015); see
also Tenn. Code Ann. § 50-6-102(14) (2015). The term "injury" is defined as "an injury
by accident ... arising primarily out of and in the course and scope of employment, that
causes death, disablement or the need for medical treatment of the employee." !d. For an

                                             4
injury to be accidental, it must be "caused by a specific incident, or set of incidents,
arising primarily out of and in the course and scope of employment, and is identifiable by
time and place of occurrence." Tenn. Code Ann.§ 50-6-102(14)(A) (2015).

        In the present case, Mr. Humphrey credibly testified about a specific incident,
identifiable by time and place that occurred while he performed his job duties at Security
Fire. Mr. Humphrey stated he responded to a service call at a nursing home on February
2, 2016. Working in the nursing home attic, he crawled around on his knees and squatted
on wooden trusses for several hours, looking for a leak in the sprinkler system. As he
worked, he developed soreness in left knee and leg.

       Having credibly established an incident, the issue becomes whether the February 2
incident resulted in an injury arising primarily out of and in the course and scope of
employment in accordance with the standard set forth in McCord. Dr. Reynolds, the
ATP, examined Mr. Humphrey on April 5 and opined, "Presumably, he has aggravated
his chondromalacia. As we discussed, it is possible he could have some occult meniscal
injury not visualized on the MRI." In the April 5 Worklink report, Dr. Reynolds noted a
diagnosis of "[left] knee chondromalacia/strain." Dr. Reynolds then responded to a series
of questionnaires. In response to Security Fire's April 6 questionnaire, Dr. Reynolds
listed Mr. Humphrey's diagnosis as "chondromalacia," indicating Mr. Humphrey's
"current condition DID NOT primarily arise out of claimant's employment 50% or under
due to work." In his response to Security Fire's April 12 questionnaire, Dr. Reynolds
checked "No" when asked whether Mr. Humphrey's "knee strain work injury was fully
recovered and if he is just left with the pre-existing non work condition of
chondromalacia." Later, Dr. Reynolds responded to Security Fire's July 22 questionnaire
and answered "yes" to whether Mr. Humphrey's "knee strain primarily, meaning more
than 50%, related to the 2/2/16 work-injury." (Ex. 7.)

        Considering the Dr. Reynolds's medical records and responses as a whole, this
Court finds that Dr. Reynolds diagnosed Mr. Humphrey with a left knee strain that arose
primarily out of and in the course and scope of his employment with Security Fire.
Further, Dr. Reynolds also diagnosed Mr. Humphrey with left knee chondromalacia and
opined that the chondromalacia did not arise primarily out of or occur in the course and
scope of his employment. This Court is uncertain as to whether the aggravation of the
chondromalacia arose primarily out of and in the course and scope of employment. Dr.
Reynolds noted that Mr. Humphrey "aggravated his chondromalacia," but Dr. Reynolds
was not asked to address whether the aggravation of the chondromalacia that caused the
need for medical treatment arose primarily out of and in the course and scope of
employment. This Court concludes Mr. Humphrey demonstrated by sufficient evidence
that he sustained a left knee strain arising primarily out of and in the course and scope of
his employment with Security Fire.

      Having determined Mr. Humphrey appears likely to prove he sustained an injury

                                             5
arising primarily out of and in the course and scope of employment, this Court must
determine his entitlement to medical and/or temporary disability benefits.

        As for medical benefits, it is well-settled that an employer is legally obligated to
provide to an injured employee reasonable and necessary medical treatment that is
causally related to the work accident. See Tenn. Code Ann. § 50-6-204(a)(l)(A) (2015).
In circumstances where an employer refuses to provide medical treatment and/or denies
the employee's claim, the employer bears the risk of being held responsible for medical
expenses incurred by the employee in the event the claim is deemed compensable. See,
e.g., GAF Bldg. Materials v. George, 47 S.W.3d 430, 433 (Tenn. Workers' Comp. Panel
2001 ); McCord, at * 13 ("[A]n employer who elects to deny a claim runs the risk that it
will be held responsible for medical benefits obtained from a medical provider of the
employee's choice[.]").

        In Young v. Young Electric Co., et al., No. 2015-06-0860, 2016 TN. Wrk. Comp.
App. Bd. LEXIS 24 (Tenn. Workers' Comp. App. Bd. May 25, 2016), the employee
alleged he injured his neck at a jobsite when he lifted construction materials, lost his
balance, and fell backwards. The employer provided a panel of physicians several weeks
after the alleged injury but declined to schedule an appointment, denying the claim
instead. In the interim, the injured employee sought medical treatment on his own. The
trial court awarded ongoing medical benefits and certain past medical expenses but
denied temporary disability benefits. Both parties appealed. The Appeals Board
concluded the injured employee justifiably sought treatment on his own and was entitled
to continue treating with his own physician as the authorized physician. I d. at * 18-19.
The Appeals Board further awarded reimbursement of medical expenses incurred after
the employer received notice of the work injury but denied medical treatment. I d. at* 18.

       Security Fire attempted to distinguish cases such as Young, set forth above, and
the cases of Lambert and US. Fidelity, cited by Mr. Humphrey, arguing that the
employers in the cited cases did not provide a panel and/or authorize treatment with the
physician selected by the panel, such that the injured employee properly sought treatment
on his or her own. Security Fire argued this was not the case here because it provided a
panel of physicians and Mr. Humphrey selected Dr. Reynolds. This Court disagrees with
Security Fire's position.

       The record demonstrates that Security Fire provided a panel and Mr. Humphrey
selected Dr. Reynolds. However, despite the fact that Dr. Reynolds checked "No" when
asked whether Mr. Humphrey's "knee strain work injury was fully recovered and if he is
just left with the pre-existing non work condition of chondromalacia," Security Fire
issued a Notice of Controversy denying the claim and terminated Mr. Humphrey's
medical benefits. (Ex. 3, Ex. 4.) Thereafter, Mr. Humphrey offered uncontroverted
testimony that he asked his employer for a second opinion, but Security Fire responded
that the carrier would not authorize a second opinion. Once Security Fire denied Mr.

                                            6
Humphrey medical treatment for his work injury, this Court holds that Mr. Humphrey
rightfully sought medical treatment on his own with Dr. Mathien for his continued
symptoms. As such, this Court concludes that Mr. Humphrey sufficiently demonstrated
that he is likely to prevail at a hearing on the merits on entitlement to medical benefits
and reimbursement of past medical expenses incurred with Dr. Mathien. Accordingly,
Security Fire shall provide medical benefits to Mr. Humphrey, and Dr. Mathien shall be
designated the authorized treating physician.

        The last issue this Court must consider is Mr. Humphrey's eligibility for
temporary disability benefits. Temporary partial disability benefits are available when
the temporary disability is not total. !d.; see also Tenn. Code Ann. § 50-6-207(1)-(2)
(2015). "Temporary partial disability refers to the time, if any, during which the injured
employee is able to resume some gainful employment but has not reached maximum
recovery." !d. Thus, in circumstances where the treating physician has released the
injured worker to return to work with restrictions prior to maximum medical
improvement, and the employer either (I) cannot return the employee to work within the
restrictions or (2) cannot provide restricted work for a sufficient number of hours and/or
at a rate of pay equal to or greater than the employee's average weekly wage on the date
of injury, the injured worker may be eligible for temporary partial disability. !d.

       Here, this Court finds Mr. Humphrey's medical records demonstrate that Dr.
Reynolds restricted Mr. Humphrey to light duty work. Dr. Mathien continued the light
duty restrictions. Moreover, Mr. Humphrey testified he has not worked since his
temporary disability benefits were terminated on April 5. Security Fire did not offer any
evidence that it offered Mr. Humphrey work within his restrictions. This Court
concludes Mr. Humphrey demonstrated he is likely to prevail at a hearing on the merits
regarding entitlement to temporary partial disability benefits. Therefore, Security Fire
shall pay Mr. Humphrey temporary partial disability benefits from April 5, 2016, the date
of his last temporary disability payment, to the present. Security Fire shall continue to
pay Mr. Humphrey temporary disability benefits in accordance with Tennessee Code
Annotated section 50-6-207 (20 15).

IT IS, THEREFORE, ORDERED as follows:

   1. Security Fire shall authorize and pay for medical care for Mr. Humphrey's left
      knee injuries as required by Tennessee Code Annotated section 50-6-204 (2015).
      Dr. Mathien shall become the authorized treating physician.

   2. Security Fire shall pay for Mr. Humphrey's past medical expenses with Dr.
      Mathien made reasonably necessary by the February 2, 2016 work injury. Mr.
      Humphrey or Dr. Mathien shall furnish medical bills to Security Fire.



                                            7
3. The amount of temporary disability benefit is $666.91 per week based on Mr.
   Humphrey's average weekly wage of$1,000.31.

4. Payment of past-due temporary disability benefits, in the amount of $23,341.85,
   shall be made for the period from April 5, 2016, through December 6, 2016.

5. Security Fire shall continue to pay to Mr. Humphrey's temporary disability
   benefits in regular intervals until he becomes ineligible for those benefits by
   reaching maximum medical improvement, by returning to work at a wage equal to
   or greater than the pre-injury wage, or by release without restrictions by the
   authorized treating physician. Security Fire's representative shall immediately
   notifY the Bureau, Mr. Humphrey, and Mr. Humphrey's counsel, if any, of the
   intent to terminate temporary disability benefits by filing Form C-26, citing the
   basis for the termination.

6. This matter is set for a Scheduling Hearing on January 13, 2017, at 9:30 a.m.
   Eastern Time/8:30a.m. Central Time. The parties must call (865) 594-0091 or
   (855) 543-5041 toll-free to participate in the Hearing. Failure to appear by
   telephone may result in a determination of the issues without your further
   participation.

7. Unless interlocutory appeal of the Expedited Hearing Order is filed, compliance
   with this Order must occur no later than seven business days from the date of entry
   of this Order as required by Tennessee Code Annotated section 50-6-239(d)(3)
   (2015). The Insurer or Self-Insured Employer must submit confirmation of
   compliance      with    this     Order    to    the   Bureau     by     email    to
   WCCompliance.Program@tn.gov no later than the seventh business day after
   entry of this Order. Failure to submit the necessary confirmation within the period
   of compliance may result in a penalty assessment for non-compliance.

8. For questions regarding compliance, please contact the Workers' Compensation
   Compliance Unit by email at we Om}lian e.Program@tn.gov or by telephone at
   (615) 253-1471 or (615) 532-1309.

   ENTERED this the 7th day of December, 2016



                             E~tJ2 a~gyu
                                    HON. PAMELA B. JOHNSON
                                    Workers' Compensation Judge



                                        8
Right to Appeal:

       Tennessee Law allows any party who disagrees with this Expedited Hearing Order
to appeal the decision to the Workers' Compensation Appeals Board. To file a Notice of
Appeal, you must:

   1. Complete the enclosed form entitled: "Expedited Hearing Notice of Appeal."

   2. File the completed form with the Court Clerk within seven business days of the
      date the Workers' Compensation Judge entered the Expedited Hearing Order.

   3. Serve a copy of the Expedited Hearing Notice of Appeal upon the opposing party.

   4. The appealing party is responsible for payment of a filing fee in the amount of
      $75.00. Within ten calendar days after the filing of a notice of appeal, payment
      must be received by check, money order, or credit card payment. Payments can be
      made in person at any Bureau office or by United States mail, hand-delivery, or
      other delivery service. In the alternative, the appealing party may file an Affidavit
      of Indigency, on a form prescribed by the Bureau, seeking a waiver of the filing
      fee. The Affidavit of Indigency may be filed contemporaneously with the Notice
      of Appeal or must be filed within ten calendar days thereafter. The Appeals Board
      will consider the Affidavit of Indigency and issue an Order granting or denying
      the request for a waiver of the filing fee as soon thereafter as is
      practicable. Failure to timely pay the filing fee or file the Affidavit of Indigency
      in accordance with this section shall result in dismissal of the appeal.

   5. The parties, having the responsibility of ensuring a complete record on appeal,
      may request, from the Court Clerk, the audio recording of the hearing for the
      purpose of having a transcript prepared by a licensed court reporter and filing it
      with the Court Clerk within ten calendar days of the filing of the Expedited
      Hearing Notice of Appeal. Alternatively, the parties may file a joint statement of
      the evidence within ten calendar days of the filing of the Expedited Hearing
      Notice of Appeal. The statement of the evidence must convey a complete and
      accurate account of what transpired in the Court of Workers' Compensation
      Claims and must be approved by the workers' compensation judge before the
      record is submitted to the Clerk of the Appeals Board.

  6. If the appellant elects to file a position statement in support of the interlocutory
     appeal, the appellant shall file such position statement with the Court Clerk within
     five business days of the expiration of the time to file a transcript or statement of
     the evidence, specifying the issues presented for review and including any
     argument in support thereof. A party opposing the appeal shall file a response, if
     any, with the Court Clerk within five business days of the filing of the appellant's

                                            9
          position statement. All position statements ·pertaining to an appeal of an
          interlocutory order should include: ( 1) a statement summarizing the facts of the
          case from the evidence admitted during the expedited hearing; (2) a statement
          summarizing the disposition of the case as a result of the expedited hearing; (3) a
          statement of the issue(s) presented for review; and (4) an argument, citing
          appropriate statutes, case law, or other authority.


                                                   APPENDIX

Technical Record:
   • Petition for Benefit Determination, filed July 14, 2016;
   • Dispute Certification Notice, filed September 15, 2016;
   • Request for Expedited Hearing, filed September 19, 2016;
   • Brief in Support of Employee's Request for an Expedited Hearing, filed on
      September 19, 2016;
   • Employer's Pre-Expedited Hearing Brief, filed October 21, 2016;
   • Employee's Motion to Supplement the Record, filed November 7, 2016; and
   • Agreed Order to Supplement the Exhibits, entered November 28, 2016.

       The Court did not consider attachments to Technical Record filings unless
admitted into evidence during the Expedited Hearing. The Court considered factual
statements in these filings or any attachments to them as allegations unless established by
the evidence.

Exhibits:
   • EXHIBIT 1: Affidavit of Eddie Humphrey, Jr.; 5
   • EXHIBIT 2: Medical Records of Dr. John Reynolds;
   • EXHIBIT 3: ESIS Questionnaires to and Response of Dr. John Reynolds,
       completed, dated April6, 2016, and April 12, 2016;
   • EXHIBIT 4: Notice of Controversy, dated April19, 2016;
   • EXHIBIT 5: Letter from Eddie Humphrey to Dr. John Reynolds, dated May 9,
      2016;
   • EXHIBIT 6: Medical Records of Dr. Gregory Mathien;
   • EXHIBIT 7: Letter from Attorney Kevin Washburn to Dr. John Reynolds, dated
      July 22, 2016;
   • EXHIBIT 8: Wage Statement, Form C-41; and

5
  Security Fire objected to paragraph 5 of the Exhibit 1 on the basis that it contained a legal conclusion and moved to
strike the phrase "[t]his injury occurred in the course and scope of my employment." Mr. Humphrey agreed to strike
the phrase. Based upon the objection and agreement of the parties, the phrase "[t]his injury occurred in the course
and scope of my employment" was stricken and was not considered by this Court in reaching its findings of fact and
conclusions of law.

                                                          10
   •   EXHIBIT 9: Worklink Physician's Reports, dated March 25, 2016, and April 5,
       2016.

Stipul ations:
    • The date of injury is February 2, 2016.
    • Mr. Humphrey provided notice to Security Fire.
    • Mr. Humphrey has an average weekly wage of $1,000.31, resulting in a workers'
        compensation rate of $666.91 per week.
    • Security Fire provided Mr. Humphrey a panel of physicians, and he selected Dr.
        John Reynolds as his authorized treating physician.


                            CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the Expedited Hearing Order was
sent to the following recipients by the following methods of service on this the 7th day of
December, 2016.

Name                        Certified Via        Via      Service sent to:
                            Mail      Fax        Email
Timothy Roberto, Esq.,                             X      troberto@brownandroberto.com
Employee's Counsel
Kevin Washburn, Esq.,                              X      kwashburn@allensummers.com
Employer's Counsel




                                                        NY SHRUM, Court Clerk
                                                       WC.CourtCJerk@tn.gov




                                            11